THREADGILL, Judge.
Appellant Rhodes challenges the imposition of consecutive habitual offender sentences for delivery and possession of a single piece of cocaine. On the authority of Hale v. State, 630 So.2d 521 (Fla.1993), we reverse and remand for imposition of concurrent sentences.
We find no merit in the appellant’s argument that his presence at his trial in jail blues was fundamental error. We decline to address the claim of ineffective assistance of counsel based on that point. We affirm the appellant’s conviction, reverse his sentences and remand for correction consistent with this opinion. The appellant need not be present at resentencing.
Convictions affirmed; sentences reversed and remanded.
DANAHY, A.C.J., and WHATLEY, J., concur.